              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1)   ALLISON BEARD, et al.,                               )
                                     Plaintiffs,           )
       v.                                                  )       Case No.: 19-cv-310-HE
                                                           )
(1)    DELYNN FUDGE 1, Executive Director,                 )
       Oklahoma Pardon and Parole Board                    )
       and in her individual capacity, et at.,             )
                                                           )
(2)    JOE ALLBAUGH 2, Director,                           )
       Oklahoma Department of Corrections,                 )
       and in his individual capacity,                     )
                                   Defendants.             )

                   ENTRY OF APPEARANCE AS CO-COUNSEL

       To the Clerk of this court and all parties of record, I hereby enter my appearance as

Co-counsel of record for the Plaintiffs. Plaintiffs’ counsel has no objection. I certify that I

am admitted to practice before this Court. I also certify that I am registered in this Court’s

Electronic Case Filing System.

                                                    Respectfully Submitted,

                                                    /s/ DEBRA K. HAMPTON
                                                    DEBRA K. HAMPTON, OBA # 13621
                                                    Hampton Law Office, PLLC
                                                    3126 S. Blvd., # 304
                                                    Edmond, OK 73013
                                                    (405) 250-0966
                                                    (866) 251-4898 (fax)
                                                    hamptonlaw@cox.net
                                                    Attorney for Plaintiff

1
  Melinda Romero, Interim Executive Director has been substituted for Fudge regarding the
remaining official capacity claims pursuant to Fed. R. Civ. P. 25.
2
 Scott Crow, Interim Director, has been substituted for Allbaugh regarding the remaining official
capacity claims pursuant to Fed. R. Civ. P. 25.
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of July, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System.


                                                 /s/ RONALD “SKIP” KELLY
                                                 RONALD “SKIP” KELLY, OBA # 4937
